In an action in which a judgment was entered granting plaintiff a divorce from defendant the appeal is from an order of the Supreme Court, Nassau County, entered January 18, 1974, which (a) granted plaintiff’s motion to adjudge defendant in contempt for failure to comply with the alimony provisions of *656the judgment, fining him $175, (b) granted plaintiff a counsel fee of $50 and (c) denied defendant’s cross motion to reduce the alimony award. Order modified by striking out the second decretal paragraph thereof, which denied the cross motion, and substituting therefor a provision granting the cross motion to the limited extent of ordering a hearing thereon and reconsideration of the issue of defendant’s change of circumstances. As so modified, order affirmed, without costs. ' The judgment of divorce awarded plaintiff $60 weekly alimony. In its decision after trial, dated July 20, 1973, Special Term noted that defendant had sustained severe business reverses and was still on probation in a recently obtained position. Special Term also noted that although plaintiff was a qualified medical assistant her health at that time did not permit her to pursue any form of employment. Defendant’s supporting affidavit on his cross motion alleged an increase in his expenses due to his having been transferred by his employer to another State at the termination of the probationary period and noted that his former wife had failed to cash the $25 cheeks which he had sent her as alimony. Special Term felt that not enough time had elapsed between the original decision and defendant’s application for a reduction. However, the circumstances indicate that a hearing is required on the bearing that defendant’s change of circumstances may have on the original award. Hopkins, Acting P. «L; Martuscello, Latham, Shapiro and Christ, JJ., concur.